Citation Nr: 0015389	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  93-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Los Angeles, California.

The case was previously before the Board in June 1995 and 
remanded to the RO for additional development.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that he has an acquired psychiatric disorder 
which had its onset during active service or was manifest to 
a compensable degree within one year of service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases, including psychoses, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records dated in November 1990 
show a psychiatric evaluation to determine fitness for duty 
found no evidence of mental illness.  It was noted the 
veteran had a history of child abuse and claimed to 
experience flashbacks of that abuse.  Records dated in August 
1991 include diagnoses of history of child abuse/neglect, 
probable mild post-traumatic stress disorder (PTSD), and 
adjustment disorder with suicidal emotional features.

Records dated in September 1991 show the veteran underwent 
psychiatric examination and evaluation for "suicidality and 
danger to his ship."  The diagnoses included occupational 
problems, personality disorder, not otherwise specified, 
personality disorder, immature, with histrionic features, 
marital and parent-child problems, and episodic ethanol 
abuse.  A September 30, 1991, hospital discharge note 
included a diagnosis of personality disorder, not otherwise 
specified.  It was noted the veteran's condition was 
improved, with no suicidal ideation.  The veteran's September 
30, 1991, separation examination report included a normal 
clinical psychiatric evaluation and noted a diagnosis of 
personality disorder, not otherwise specified.

The veteran's DD Form 214 indicates he was separated from 
service effective October 1, 1991, because of a personality 
disorder.  The report reflects 7 months and 4 days of sea 
service but no evidence of combat or service in Southwest 
Asia.

VA psychiatric examination in November 1992 included 
diagnoses without psychological testing of severe major 
depression and borderline personality disorder.  The examiner 
recommended the veteran undergo a complete psychological 
evaluation to assist in the determination of a definitive 
diagnosis.  No opinion as to etiology or date of onset was 
provided.  The record does not indicate the veteran underwent 
additional testing at that time.

Records obtained from the Department of Health and Human 
Services, Social Security Administration (SSA) include 
medical records dated from April 1994 to January 1997 which 
reported diagnoses of depression, suicidal ideation, organic 
mental disorder secondary to marijuana abuse, adjustment 
disorder with mixed mood, adjustment disorder with depressed 
mood, major depression with suicidal ideation, atypical 
bipolar disorder with psychotic features, recurrent severe 
major depressive disorder without psychotic features, bipolar 
disorder, psychotic disorder secondary to polysubstance 
abuse, chronic paranoid schizophrenia with acute 
exacerbations, schizoaffective disorder in depressed state, 
major depression with generalized anxiety features, PTSD, 
dysthymia, and rule out major depression with psychosis.  No 
opinion relating an acquired psychiatric to active service or 
indicating the onset of an acquired psychiatric disorder 
manifest to a compensable degree within one year of the 
veteran's discharge from active service was provided.

A June 1993 VA hospital report included diagnoses of 
adjustment disorder with mixed emotional features and 
personality disorder not otherwise specified.  It was noted 
the veteran's marital problems led to his suicidal thoughts.

A January 1997 SSA psychiatric consultation report noted a 
review of the veteran's medical file indicated a history of 
severe depression starting in the early 1990's and getting 
progressively worse.  It was the examiner's opinion that the 
actual date of onset of the veteran's psychiatric disability 
for SSA purposes was May 10, 1993.

The Board notes the record reflects the veteran failed, 
without excuse, to report for scheduled VA examinations in 
September 1997 and February 1999.  Correspondence in the 
claims file indicates the RO provided adequate notice to the 
veteran at his address of record.  VA regulations provide 
that when a claimant fails to report for a scheduled medical 
examination in conjunction with an original compensation 
claim without good cause the determination shall be made 
based upon the evidence of record.  See 38 C.F.R. § 3.655 
(1999).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has an acquired psychiatric 
disorder which had its onset during active service or was 
manifest to a compensable degree within one year of service.  
Although the veteran's service medical records include an 
August 1991 diagnosis of probable mild PTSD, subsequent 
service department psychiatric evaluations did not confirm 
that diagnosis.  

The veteran's service medical records indicate the veteran's 
problems during active service were related to a personality 
disorder.  The Board notes that developmental defects, such 
as personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries for the 
purpose of service-connected disability compensation.  See 
38 C.F.R. § 3.303(c) (1999).  

The Board notes the November 1992 VA diagnosis of severe 
major depression was over 13 months after the veteran's 
discharge from active service. The examiner recommended 
additional testing for a definitive diagnosis but did not 
indicate the date of onset or relate the disorder to active 
service.  The SSA examiner established an actual date of 
onset of the veteran's psychiatric disability of May 10, 
1993, which was over 19 months after his discharge from 
active service.  The Board also notes the veteran failed to 
report for VA examinations scheduled in accordance with the 
June 1995 remand order which had been requested, in part, to 
clarify the present diagnosis of an acquired psychiatric 
disorder and to determine if the disorder pre-existed active 
service.  

The only evidence of an acquired psychiatric disorder related 
to active service or manifest to a compensable degree within 
one year of service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Consequently, the 
Board finds the veteran has not submitted evidence of a well-
grounded claim for service connection for an acquired 
psychiatric disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has also held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

